UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA | JUDGMENT IN A CRIMINAL CASE

USM Number: P

Vernon E. Woodward
Defendant's Attorney

| Case Number: CR 14-117-BLG-SPW-4
FRANCISCO PAGANO

 

THE DEFENDANT:

 

&] | pleaded guilty to count(s) 1 of the superseding information

 

pleaded guilty to count(s) before a U.S.
L] | Magistrate Judge, which was accepted by the
court.

 

gO pleaded nolo contendere to count(s) which
was accepted by the court

 

rm | was found guilty on count(s) after a plea of
not guilty

 

 

 

 

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
18:4.F Misprison Of A Felony: Forfeiture Allegation 12/31/2014 Is

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984,

() The defendant has been found not guilty on count(s)

J} «The indictment is dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

November 15, 2019

Date of Amposition of Judgment

 

Susan P, Watters
NOV 15 2019 United States District Judge

Name and Title of Judge
Clerk, US District Court

District Of Montana November 15, 2019
Ballings Date
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case

Judgment -- Page 2 of 6

DEFENDANT: FRANCISCO PAGANO
CASE NUMBER: CR 14-117-BLG-SPW-4

UNSUPERVISED PROBATION

The defendant is hereby sentenced to unsupervised probation for a term of: 1 year as to count 1. The Bureau of
Immigration and Customs Enforcement has established that the defendant is an alien who may be subject to
deportation proceedings. While on probation, the defendant shall not enter the United States without proper
application to and receiving permission from the Bureau of Immigration and Customs Enforcement. The term of
probation will be unsupervised while the defendant is not residing in the United States. If the defendant returns
to the United States, within 72 hours of return, the defendant is to report in person to the nearest United States
Probation Office and shal! be subject to active probation supervision.

w

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

O

O The above drug testing condition is suspended, based on the court's determination that you pose a low
risk of future substance abuse. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §

20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender

registration agency in which you reside. work. are a student, or were convicted of a qualifying offense.

(check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663. 3663A, and 3664.

(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
judgment.

You must notify the court of any material change in your economic circumstances that might affect your
ability to pay restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any

additional conditions on the attached page.
AO 245B (Rev. TXN 2/18) Judgment ina Criminal Case Judgment -- Page 3 of 6

DEFENDANT: FRANCISCO PAGANO
CASE NUMBER: CR 14-117-BLG-SPW-4

STANDARD CONDITIONS OF UNSUPERVISED PROBATION

AS part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device. or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me witha
written copy of this judgment containing these conditions. ] understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision,

Defendant's Signature Date

 

 
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 4 of 6

DEFENDANT: FRANCISCO PAGANO
CASE NUMBER: CR 14-117-BLG-SPW-4

SPECIAL CONDITIONS OF UNSUPERVISED PROBATION

l. You will provide the United States Probation Officer with any requested financial information and shall
incur no new lines of credit without prior approval of the United States Probation Officer. You must
notify the Probation Officer of any material changes in your economic circumstances that might affect
your ability to pay restitution, fines or special assessments.

2. You must immediately report. continue to report, or surrender to U.S. Immigration and Customs
Enforcement and follow all their instructions and reporting requirements until any deportation proceedings
are completed.

3. If you are ordered deported from the United States, you must remain outside the United States, unless
legally authorized to re-enter. If you re-enter the United States, you must report to the nearest probation
office within 72 hours after you return.
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 5 of 6

DEFENDANT: FRANCISCO PAGANO
CASE NUMBER: CR 14-117-BLG-SPW-4

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

 

Assessment | _JVTA Assessment* Fine Restitution
TOTALS $100.00 $.00 $.00
| The determination of restitution is deferred until An Amended Judgment in a Criminal Case
(AO245C) will be entered after such determination.
O The defendant must make restitution (including community restitution) to the following payees in the

amount listed below.

Ifthe defendant makes a partial payment. each payee shall receive an approximately proportioned payment. However. pursuant to 18 U.S.C.
§ 3664(i). all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

OO

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(J The court determined that the defendant does not have the ability to pay interest and it is ordered that:
®& the interest requirement is waived for the O fine & restitution
Othe interest requirement for the O fine C ssérestitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters OA, 110, LIOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996.
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 6 of 6

DEFENDANT: FRANCISCO PAGANO
CASE NUMBER: CR 14-117-BLG-SPW-4

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

&

0

&

Oo a

Lump sum payments of $ 100 due immediately, balance due

not later than . or
in accordance with o Cc, oO D. oO E, or & F below; or
Payment to begin immediately (may be combined with GQ = C, o D, or Oo F below); or

Payment in equal monthly installments of $ 3,000 or as otherwise directed by United States Probation; payments to
begin immediately.

Payment in equal 20 (e.z., weekly, monthly, quarterly) installments of $ over a period of
fe.g., nronthys or years), to commence (e.g., 30 or 60 days) after release from
imprisonment to a term of supervision: or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
Criminal monetary payments shall be made to the Clerk, United States District Court, James F. Battin Federal
Courthouse, 2601 2" Ave North, Ste 1200, Billings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

o Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payec. if appropriate.
C] Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation.

OO - The defendant shall pay the cost of prosecution.

0 ‘The defendant shall pay the following court cost(s):

O The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment. (2) restitution principal, (3) restitution interest, (4) fine principal,

(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
